NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                       No. 15-50428

                  Plaintiff-Appellee,            D.C. No. 3:14-cr-01340-JLS

   v.
                                                 MEMORANDUM*
 CHARLES MOLNAR,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Charles Molnar appeals from the district court’s judgment and challenges

the 188-month concurrent sentences imposed following his guilty-plea convictions

for receipt and possession of material involving the sexual exploitation of minors,

in violation of 18 U.S.C. §§ 2252(a)(2) and (a)(4)(B). We have jurisdiction under



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291, and we affirm.

      Molnar contends that the district court erred by increasing his sentence based

on facts that were not alleged in the indictment nor proven beyond a reasonable

doubt. This argument fails because the court’s factual findings affected neither the

statutory maximum sentence nor any mandatory minimum sentence applicable to

Molnar’s conviction, and, therefore, the Sixth Amendment was not violated. See

United States v. Vallejos, 742 F.3d 902, 906-07 (9th Cir. 2014).

      Molnar next contends that his sentence is substantively unreasonable in light

of the mitigating factors. The district court did not abuse its discretion in imposing

Molnar’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The high-

end sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances. See Gall, 552 U.S. at 51.

Furthermore, the record reflects that the district court considered Molnar’s

mitigating arguments.

      AFFIRMED.




                                          2                                    15-50428